ICJ_156_CertainDocumentsSeizure_TLS_AUS_2015-04-22_ORD_01_NA_02_FR.txt.                         DÉCLARATION DE M. LE JUGE AD HOC CALLINAN

[Traduction]

      1. Bien qu’ayant voté en faveur de la présente ordonnance, je tiens à faire quelques
observations en mon nom propre.


       2. L’Australie a déclaré que, selon elle, toute nouvelle ordonnance de la Cour devait mettre
fin à l’instance introduite par le Timor-Leste dans son intégralité. Je suis cependant d’avis que la
Cour ne dispose pas d’assez d’éléments et ne s’est pas vu présenter des conclusions suffisamment
détaillées pour se prononcer en toute connaissance de cause sur ce point.


     3. Si tel est le cas, c’est notamment parce que les (éventuelles) demandes pendantes du
Timor-Leste doivent, pour que la Cour puisse les examiner, être développées et précisées.


       4. Compte dûment tenu de l’opportunité de ce que tout différend porté devant un organe
judiciaire fasse l’objet d’un règlement rapide et efficace, je demeure favorable à ce que les deux
Parties accomplissent l’ensemble des actes nécessaires  comme indiqué au paragraphe 3
ci-dessus, le cas échéant, ou de toute autre manière  pour qu’il puisse être mis fin à l’instance.


       5. Je tiens néanmoins à souligner que la présente déclaration ne saurait d’aucune manière
faire obstacle à un règlement du différend par les Parties elles-mêmes, sans qu’il soit de nouveau
recouru à la Cour.

                                                          (Signé) Ian CALLINAN.


                                           ___________

